Exhibit10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is effective as of February 15th, 2012
(the “Effective Date”), by and among Electromed, Inc., a Minnesota corporation
(the “Corporation”), and James Cassidy (“Employee”).

RECITALS

A.Employee is currently employed by the Corporation in the capacity of Chief
Operating Officer.

B.The Corporation wishes to provide incentives for the Employee to continue to
remain with the Corporation.

C.The Corporation and Employee desire to enter into this Agreement, and it is
the intention of the Corporation and Employee that this Agreement entirely
supersedes any prior agreements with respect hereto.

AGREEMENT

In consideration of the above recitals and the mutual promises set forth in this
Agreement, the parties agree as follows:

1.                   Nature and Capacity of Employment. The Corporation hereby
agrees to employ the Employee as its Chief Operating Officer, subject to the
direction of the Board of Directors of the Corporation and pursuant to the terms
and conditions set forth in this Agreement. The Employee hereby accepts
employment under the terms and conditions set forth in this Agreement. The
Employee agrees to perform or be available to perform the functions of this
position, pursuant to the terms of this Agreement.

2.                   Term of Employment. The term of the Employee’s employment
hereunder shall commence on the Effective Date of this Agreement and shall
continue thereafter through the last day of calendar year 2013 (“Initial Term”),
unless terminated earlier in accordance with Paragraph 4 of this Agreement. The
term of this Agreement and the Employee’s employment hereunder shall
automatically renew for successive one calendar year periods beyond expiration
of the Initial Term, unless at least sixty (60) days prior to expiration of the
Initial Term or any Renewal Term either party hereto gives written notice to the
other party that it does not intend to renew this Agreement for the coming
calendar year. During the Initial Term or any Renewal Term, this Agreement may
be terminated pursuant to the terms of Paragraph 4 of this Agreement.

3.                   Compensation and Benefits.

3.1.              Base Salary. As of the Effective Date, the Corporation agrees
to pay the Employee an annualized Base Salary of $172,000.00, which amount shall
be earned by the Employee on a pro rata basis as the Employee performs services
and which shall be paid according to the Corporation’s normal payroll practices.
For the Calendar Year ending in December 31, 2013 and thereafter during the term
of this Agreement or any Renewal Term, the Board of Directors acting reasonably
shall determine the amount of Base Salary payable pursuant to this Paragraph
3.1.



 

 

 

3.2.              Employee Benefits. During the Employee’s employment with the
Corporation, the Employee shall be entitled to participate in the retirement
plans, health plans, and all other employee benefits made available by the
Corporation, and as they may be changed from time to time. The Employee
acknowledges and agrees that he will be subject to all eligibility requirements
and all other provisions of these benefits plans, and that the Corporation is
under no obligation to the Employee to establish and maintain any employee
benefit plan in which the Employee may participate. The terms and provisions of
any employee benefit plan of the Corporation are matters within the exclusive
province of the Corporation’s Board of Directors, subject to applicable law.

3.3.              Paid Time Off. The Corporation agrees that the Employee shall
be entitled to Paid Time Off (“PTO”) of up to fifteen (15) days per calendar
year, prorated for any partial calendar year of employment, without reduction of
the minimum annual base salary payable to the Employee pursuant to Paragraph 3.1
of this Agreement. PTO which is unused at the end of any calendar year will
carry over to the next calendar year, subject to the Corporation’s limitations
on carry-over and accrual maximums. At end of Employee’s employment for any
reason, the Corporation will pay Employee for his ending balance of unused PTO.

3.4.              Stock Option. The Company has adopted the Electromed, Inc.
2011 Stock Incentive Plan (the “Plan”). Pursuant to the terms of the Plan,
Employee will be granted a five year option to acquire 20,000 shares of the
Company’s common stock (the “Option”). The Option shall vest as follows: 10,000
shares on December 31, 2012; 10,000 shares on December 31, 2013, provided on
each date Employee is still employed by the Company and Employee has continued
to provide exemplary service to the Company as reasonably determined by the
Company’s Chairman and CEO. The exercise price of the Option shall be at least
100% of the Fair Market Value of the Company’s common stock on the date of
grant, as defined in the Plan. The Option shall be subject to the Plan and the
specific terms of a signed Grant Letter, which are hereby made a part of this
Agreement.

3.5.              Other Benefits. During the Term or Renewal Term, the
Corporation shall directly pay the cost of a cell phone or wireless handheld
device for the Employee’s use. Additionally, during the Term or any Renewal
Term, the Corporation shall promptly reimburse the Employee, upon receipt of
appropriate documentation, for any reasonable automobile lease payments up to an
amount of $400 per month. The Corporation shall also provide a corporate credit
card for approved business expenses and shall otherwise reimburse the Employee
for, or pay directly, all reasonable business expenses incurred by the Employee
in the performance of his duties under this Agreement, provided that the
Employee incurs and accounts for such expenses in accordance with all
Corporation policies and directives in effect from time to time.



- 2 -



 

 

4.                   Termination of Employment Prior to the End of the Term or
Renewal Term. The Employee’s employment may be terminated prior to the
expiration of the Term or a Renewal Term as follows:

4.1.              For Cause Termination, Without Severance. Notwithstanding
anything contained herein to the contrary, the Corporation may discharge the
Employee for Cause and terminate this Agreement immediately upon written notice
to the Employee. For the purposes of this Agreement, “Cause” shall mean the
occurrence of any of the following:

(i) Employee’s material failure to perform his job duties competently as
reasonably determined by the Corporation’s Board of Directors;    
(ii)                 gross misconduct by the Employee which the Corporation’s
Board of Directors determines is (or will be if continued) demonstrably and
materially damaging to the Corporation; or     (iii)                fraud,
misappropriation, or embezzlement by the Employee; or     (iv)              
conviction of a felony crime or a crime of moral turpitude; or    
(v)                 conduct in the course of employment that the Corporation’s
Board of Directors determines is unethical; or     (vi)               the
material breach of this Agreement by the Employee.

 

If the Corporation terminates the Employee’s employment for Cause pursuant to
this Paragraph 4.1, the Employee shall not be entitled to any stock options
pursuant to Paragraph 3.4 or to severance pay under Paragraph 4.2 or to any
incentive compensation of any kind.

4.2.              Without Cause, With Severance. The Corporation may terminate
the Employee’s employment immediately at any time and for any reason without
Cause upon providing notice to the Employee. However, in such event, provided
that the Employee meets all of the conditions set forth in this paragraph for
receiving severance pay, the Corporation shall pay the Employee severance pay in
a lump sum in an amount equal to his ending base salary from the date of
termination through the expiration of the then current Term (“Severance
Amount”), payable within sixty (60) days after termination. The Employee shall
only be entitled to receive the severance pay described herein if the Employee
(a) complies with his separate Non-Competition, Non-Solicitation, and
Confidentiality Agreement and (b) signs, does not rescind, and complies with a
Confidential Separation Agreement at the time of termination in a form prepared
by the Corporation that includes in part: (i) agreement to a general release of
any and all legal claims; (ii) return of all of the Corporation’s property in
the Employee’s possession; and (iii) agreement not to disparage the Corporation
and its representatives.

4.3.              Resignation by the Employee Due to Change of Control, With
Severance. For purposes of this Agreement, “Change of Control” means:



- 3 -



 

 

(i)                   A “change in ownership,” as described in Section
1.409A-3(i)(5)(v) of the Treasury Regulations.

(ii)                 A “change in effective control,” as described in Section
1.409A-3(i)(5)(vi) of the Treasury Regulations.

(iii)                A “change in ownership of a substantial portion of the
assets,” as described in Section 1.409A-3(i)(5)(vii) of the Treasury
Regulations.

Employee shall have the right to terminate the Employee’s employment for any
reason within six (6) months following a Change of Control in the Corporation
upon providing thirty (30) days advance written notice to the Corporation. The
Corporation may then elect either (a) to have the Employee continue performing
work for the Corporation throughout the 30 day notice period; or (b) to accept
the Employee’s resignation effective immediately.

In the event of the Employee’s termination of employment with the Corporation
following a Change of Control under this Paragraph 4.3, the Corporation shall
pay the Employee any earned and unpaid bonus or incentive compensation, if any,
on a pro rata basis for the period through the Employee’s termination date. The
amount of such bonus, if any, shall be calculated based on the Corporation’s
annualized gross sales revenue as of the last day of Employee’s employment and
shall be paid in a lump sum approximately sixty (60) days after termination. In
addition, provided that the Employee meets all of the conditions set forth in
this paragraph for receiving severance pay, the Corporation shall pay the
Employee severance pay in a lump sum equal to two years’ base salary within
sixty (60) days after termination. The Employee shall only be entitled to
receive the severance pay described herein if the Employee signs and does not
rescind a Confidential Separation Agreement at the time of termination in a form
prepared by the Corporation that includes: (i) agreement to a general release of
any and all legal claims; (ii) return of all of the Corporation’s property in
the Employee’s possession; and (iii) agreement not to disparage the Corporation
and its representatives.

4.4.              Other Resignation by the Employee, Without Severance. The
Employee may resign the Employee’s position upon providing sixty (60) days
advance, written notice to the Corporation. The Corporation may then elect
either (a) to have the Employee continue performing work for the Corporation
throughout the 60 day notice period; or (b) to accept the Employee’s resignation
effective immediately. In the event of the Employee’s termination of employment
with the Corporation under this Paragraph 4.4, the Employee shall not be paid
any severance pay.

4.5.              Because of Death, Disability or Incapacity of the Employee,
Without Severance. In the event of the Employee’s death, this Agreement shall
terminate immediately. If the Employee is unable to perform the Employee’s
duties and responsibilities for more than ninety (90) days in any consecutive
twelve (12) month period by reason of physical or mental disability or
incapacity, the Corporation may terminate the Employee’s employment upon thirty
(30) days advance written notice to the Employee. This Paragraph does not
relieve the Corporation of any duty to reasonably accommodate a qualifying
disability under the Americans with Disabilities Act, any legal duty under the
Family Medical Leave Act, or any of its other duties pursuant to applicable law.
If the Employee’s employment is terminated pursuant to this Paragraph, the
Employee shall not be entitled to severance pay.



- 4 -



 

 

4.6.              Non-Renewal By Either Party Upon Expiration of the Initial or
Renewal Term. For the avoidance of doubt, the parties agree that either party
may elect, with or without cause, not to renew this Agreement at the end of the
then current Term and that Employee shall not be entitled to severance pay in
the event of non-renewal by either party.

5.                   Miscellaneous.

5.1.              Integration. This Agreement embodies the entire agreement and
understanding among the parties relative to subject matter hereof and supersedes
all prior agreements and understandings relating to such subject matter,
including but not limited to any earlier employment agreements of the Employee.

5.2.              Applicable Law. This Agreement and the rights of the parties
shall be governed by and construed and enforced in accordance with the laws of
the state of Minnesota.

5.3.              Payments. All amounts paid under this Agreement shall be
subject to normal withholdings or such other treatment as required by law.

5.4.              Counterparts. This Agreement may be executed in several
counterparts and as so executed shall constitute one agreement binding on the
parties hereto.

5.5.              Binding Effect. Except as herein or otherwise provided to the
contrary, this Agreement shall be binding upon and inure to the benefit of the
Corporation and its successors, assigns and personal representatives without any
requirement of the consent of the Employee for assignment of its rights or
obligations hereunder.

5.6.              Modification. This Agreement shall not be modified or amended
except by a written instrument signed by the parties.

5.7.              Severability. The invalidity or partial invalidity of any
portion of this Agreement shall not invalidate the remainder thereof, and said
remainder shall remain in fully force and effect.

5.8.              Opportunity to Obtain Advice of Counsel. The Employee
acknowledges that the Employee has been advised by the Corporation to obtain
legal advice prior to executing this Agreement, and that the Employee had
sufficient opportunity to do so prior to signing this Agreement.



- 5 -



 

 

5.9.              Savings Clause for 409A. Notwithstanding anything in this
Agreement to the contrary, if any of the payments described in this Agreement
are subject to the requirements of Code Section 409A and the Corporation
determines that Employee is a “specified employee” as defined in Code Section
409A as of the date of Employee’s termination of employment, such payments shall
not be paid or commence earlier than the first day of the seventh month
following the date of Employee’s termination of employment. In addition,
notwithstanding anything in this Agreement to the contrary, the Corporation
expressly reserves the right to amend this Agreement to the extent necessary to
comply with Code Section 409A, as it may be amended from time to time, and the
regulations, notices and other guidance of general applicability issued
thereunder.

5.10.           Employee’s Representations. The Employee represents that he is
not subject to any agreement or obligation that would prevent or limit him from
entering into this Agreement or that would be breached upon performance of his
duties under this Agreement, including but not limited to any duties owed to any
former employers not to compete. If the Employee possesses any information that
he knows or should know is considered by any third party, such as a former
employer of the Employee’s, to be confidential, trade secret, or otherwise
proprietary, the Employee shall not disclose such information to the Corporation
or use such information to benefit the Corporation in any way.

 

 

 

- 6 -



 

THIS AGREEMENT was voluntarily and knowingly executed by the parties as of date
and year first set forth above.

 



ELECTROMED, INC.   EMPLOYEE:                                 By: /s/ Robert D.
Hansen   /s/ James Cassidy   Its:  Chairman/CEO   James Cassidy  2/17/2012  



 



 

 

 

 

 

 

 



- 7 -

